DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-3, 10-12, 19 and 20, are rejected under 35 U.S.C. 103 as being un-patentable over Norda et al Patent Application No. :( US 2008/0218407 A1) hereinafter referred as Norda, in view of Hassan et al US Patent Application No.:( US 2019/0380043 A1) hereinafter referred as Hassan, in further view of Boiero et al US Patent Application No.:( US 2009/0303117 A1) hereinafter referred as Boiero. 
For claim 1, Norda teaches a  multiliteration method comprising:
receiving a signal strength indicator for at least one client wireless device from a plurality of access point devices (202 figure 8) (paragraph [0102], lines 1-2). However, Norda discloses all the subject matter of the claimed invention with the exemption of the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter as recited in claim 1.
Hassan from the same or analogous art teaches the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device (paragraphs  [0047], lines 1-9), prestored positions of the access point devices (paragraph [0036 and [0044], lines 9-24) and a radio transmission parameter (paragraph [0058], lines 1-5).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter as taught by Hassan into the digital camera with GNSS picture localization determination of Norda.   
Hassan into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Hassan, the motivation for the combination would be to use the calculated position of the wireless device using a mathematical algorithm based on the signal strength becoming the method / device more efficient and reliable for a better transmission communication. However, Norda and Hassan disclose all the subject matter of the claimed invention with the exemption of the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as recited in claim 1.
Boiero from the same or analogous art teaches the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices (paragraphs [0051], lines 1-17 and [0055], lines 4-9); the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device (paragraph [0055], lines 8-14) and a prestored position of the at least one reference wireless device (paragraph [0055], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as taught by Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.   
The signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission ; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device with the device. This process is implemented as a hardware solution or as firmware solutions of Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.  As disclosed in Boiero, the motivation  for the combination would be to use the radio transmission parameter obtaining a value that minimize the error calculating the position of the device becoming the method / device more efficient and reliable for a better transmission communication.
For claim 2, Norda teaches the multilateration method, wherein the calculating of the position of the at least one client wireless device includes calculating first distances between the at least one client wireless device and the access point devices, respectively, based on the signal strength indicator for the at least one client wireless device and the radio transmission parameter (paragraphs [0121]-[0122], lines 1-4), and calculating the position of the at least one client wireless device based on the first distances (paragraph [0124], lines 1-8) and the prestored positions of the access point devices (paragraph [0103], lines 1-7).
For claim 3, Norda teaches the multilateration method, further comprising calculating an error between the first distances and second distances between the at least one client wireless device and the access point devices, the second distances being calculated based on the position of the at least one client wireless device and the prestored positions of the access point devices (paragraph [0124], lines 8-15).   
For claim 10, Norda teaches a multilateration device comprising: 
a processor configured to receive a signal strength indicator for at least one client wireless device from a plurality of access point devices (202 figure 8)(paragraph [0102], lines 1-2), receiving a signal strength indicator for at least one client wireless device from a plurality of access point devices (202 figure 8) (paragraph [0102], lines 1-2). However, Norda discloses all the subject matter of the claimed invention with the exemption of the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device 10.
Hassan from the same or analogous art teaches the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device (paragraphs [0047], lines 1-9), prestored positions of the access point devices (paragraph [0036 and [0044], lines 9-24) and a radio transmission parameter (paragraph [0058], lines 1-5).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter as taught by Hassan into the digital camera with GNSS picture localization determination of Norda.   
The calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter   can be modify/implemented by combining the calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter  with the device. This process is implemented as a hardware solution or as firmware solutions of Hassan into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Hassan, the motivation for the combination would be to use the calculated position of the wireless device using a mathematical algorithm based on the signal strength becoming the method / device more efficient and reliable for a better transmission communication. However, Norda and Hassan disclose all the subject matter of the claimed invention with the exemption of the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as recited in claim 10.
Boiero from the same or analogous art teaches the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point (paragraphs [0051], lines 1-17 and [0055], lines 4-9); the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device (paragraph [0055], lines 8-14) and a prestored position of the at least one reference wireless device (paragraph [0055], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as taught by Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.   
The signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device can be modify/implemented by combining the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device with the device. This process is implemented as a hardware solution or as firmware solutions of Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.  As disclosed in Boiero, the motivation  for the combination would be to use the radio transmission parameter obtaining a value that minimize the error calculating the position of the device becoming the method / device more efficient and reliable for a better transmission communication.
For claim 19, Norda teaches a multilateration system comprising: 
a plurality of access point devices configured to connect to at least one client wireless device and output a signal strength indicator for the at least one client wireless device (202 figure 8)(paragraph [0102], lines 1-2). However, Norda discloses all the subject matter of the claimed invention with the exemption of the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device based on the signal strength 19.
Hassan from the same or analogous art teaches the calculating a position of the at least one client wireless using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device (paragraphs [0047], lines 1-9), prestored positions of the access point devices (paragraph [0036 and [0044], lines 9-24) and a radio transmission parameter (paragraph [0058], lines 1-5).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter as taught by Hassan into the digital camera with GNSS picture localization determination of Norda.   
The calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter   can be modify/implemented by combining the calculating a position of the at least one client wireless  using at least one mathematical algorithm which includes inputs device based on the signal strength indicator for the at least one client wireless device, prestored positions of the access point devices and a radio transmission parameter  with the device. This process is implemented as a hardware solution or as firmware solutions of Hassan into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Hassan, the motivation for the combination would be to use the calculated position of the wireless device using a mathematical algorithm based on the signal strength becoming the method / device more efficient and reliable for a better transmission communication. However, Norda and Hassan disclose all the subject matter of the claimed invention with the exemption of the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as recited in claim 19.
Boiero from the same or analogous art teaches the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point (paragraphs [0051], lines 1-17 and [0055], lines 4-9); the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device (paragraph [0055], lines 8-14) and a prestored position of the at least one reference wireless device (paragraph [0055], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as taught by Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.   
The signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device can be modify/implemented by combining the signal strength indicator being indicative of power level that the at least one client wireless device is receiving from each of the access point devices; the  radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device with the device. This process is implemented as a hardware solution or as firmware solutions of Boiero into the digital camera with GNSS picture localization determination of Norda and Hassan.  As disclosed in Boiero, the motivation  for the combination would be to use the radio transmission parameter obtaining a value that minimize the error calculating the position of the device becoming the method / device more efficient and reliable for a better transmission communication.
Claims 5-9 and 14-18, are rejected under 35 U.S.C. 103 as being un-patentable over Norda et al Patent Application No. :( US 2008/0218407 A1) hereinafter referred as Norda, in view of Hassan et al US Patent Application No.:( US 2019/0380043 A1) hereinafter referred as Hassan, in further view of Boiero et al US Patent Application No.:( US 2009/0303117 A1) hereinafter referred as Boiero, moreover, in further view of Friday et al US Patent Application No.:( US 2016/0323754 A1) hereinafter referred as Friday.
Norda teaches the multilateration method, wherein the radio transmission parameter being obtained by receiving a signal strength indicator for the at least one reference wireless device - 20 -from the access point devices, calculating the calculated position of the at least one reference wireless device based on the signal strength indicator for the at least one reference wireless device, the prestored positions of the access point devices and the radio transmission parameter while changing the radio transmission parameter (paragraphs [0121]-[0122], lines 1-4). However, Norda disclose all the subject matter of the claimed invention with the exemption of the radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as recited in claim 5.
Friday from the same or analogous art teaches the radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device (paragraph [0203], lines 1-11) and a prestored position of the at least one reference wireless device (paragraph [0214], lines 10-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device can be modify/implemented by combining the radio transmission parameter being obtained as a value that minimizes an error between a calculated position of at least one reference wireless device and a prestored position of the at least one reference wireless device with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation  for the combination would be to use the radio transmission parameter obtaining a value that minimize the error calculating the position of the device becoming the method / device more efficient and reliable for a better transmission communication.
Norda teaches the multilateration method, wherein the calculating of the calculated position of the at least one reference wireless device includes calculating distances between the at least one reference wireless device and the access point devices, respectively, based on the signal strength indicator for the at least one reference wireless device and the radio transmission parameter while changing the radio transmission parameter (paragraphs [0121]-[0122], lines 1-4), and calculating the calculated position of the at least one reference wireless device based on the distances between the at least one reference wireless device (paragraph [0124], lines 1-8)  and the access point devices and the prestored positions of the access point devices (paragraph [0103], lines 1-7).  
For claim 7, Norda discloses all the subject matter of the claimed invention with the exemption of the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient as recited in claim 7.
Friday from the same or analogous art teaches the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient (paragraph [0151], lines 6-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient can be modify/implemented by combining the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation for the combination would be to use the calculation of the attenuation of the signal that will help the system to manage the power of the signal supplied to the device becoming the method/device more efficient and reliable for a better quality of service.
For claim 8, Norda discloses all the subject matter of the claimed invention with the exemption of the access point devices are installed in an indoor space as recited in claim 8.
Friday from the same or analogous art teaches the access point devices are installed in an indoor space (paragraph [0076], lines 1-12).  Therefore, it would have been obvious for the  Friday into the digital camera with GNSS picture localization determination of Norda.   
The access point devices are installed in an indoor space can be modify/implemented by combining the access point devices are installed in an indoor space with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation   for the combination would be to use the access point installed in an indoor space being with faster access. 
For claim 9, Norda discloses all the subject matter of the claimed invention with the exemption of the position of the at least one client wireless device on a floor map of the indoor space as recited in claim 9.
Friday from the same or analogous art teaches the position of the at least one client wireless device on a floor map of the indoor space (paragraph [0076], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the position of the at least one client wireless device on a floor map of the indoor space as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The position of the at least one client wireless device on a floor map of the indoor space can be modify/implemented by combining the position of the at least one client wireless device on a floor map of the indoor space with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation   for the combination would be to use the access point located in a floor map being more accessible for multiple users becoming more efficient and reliable for a better and faster communication. 
For claim 14, Norda teaches the multilateration device, wherein the processor is further configured to obtain the radio transmission parameter by receiving a signal strength indicator for the at least one reference wireless device - 22 -from the access point devices, calculating the calculated position of the at least one reference wireless device based on the signal strength indicator for the at least one reference wireless device, the prestored positions of the access point devices and the radio transmission parameter while changing the radio transmission parameter (paragraphs [0121]-[0122], lines 1-4). However, Norda disclose all the subject matter of the claimed invention 
Friday from the same or analogous art teaches the determining the value that minimizes the error between the calculated position of the at least one reference wireless device (paragraph [0203], lines 1-11) and a prestored position of the at least one reference wireless device (paragraph [0214], lines 10-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining the value that minimizes the error between the calculated position of the at least one reference wireless device and the prestored position of the at least one reference wireless device as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The determining the value that minimizes the error between the calculated position of the at least one reference wireless device and the prestored position of the at least one reference wireless device can be modify/implemented by combining the determining the value that minimizes the error between the calculated position of the at least one reference wireless device and the prestored position of the at least one reference wireless device with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation  for the combination would be to use the radio transmission parameter obtaining a value that minimize the error calculating the position of the device becoming the method / device more efficient and reliable for a better transmission communication.
For claim 15, Norda teaches the multilateration device, wherein the processor is further configured to calculate the calculated position of the at least one reference wireless device by calculating distances between the at least one reference wireless device and the access point devices, respectively, based on the signal strength indicator for the at least one reference wireless device and the radio transmission parameter while changing the radio transmission parameter  (paragraphs [0121]-[0122], lines 1-4), and calculating the calculated position of the at least one reference wireless device based on the distances between the at least one reference wireless device (paragraph [0124], lines 1-8) and the access point devices and the prestored positions of the access point devices (paragraph [0103], lines 1-7).  
Norda teaches all the subject matter of the claimed invention with the exemption of the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient as recited in claim 16.
Friday from the same or analogous art teaches the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient (paragraph [0151], lines 6-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient can be modify/implemented by combining the radio transmission parameter includes a transmission power of the access point devices and a transmission path loss coefficient with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation for the combination would be to use the calculation of the attenuation of the signal that will help the system to manage the power of the signal supplied to the device becoming the method/device more efficient and reliable for a better quality of service.
 For claim 17, Norda teaches discloses all the subject matter of the claimed invention with the exemption of the access point devices are installed in an indoor space as recited in claim 17.
Friday from the same or analogous art teaches the access point devices are installed in an indoor space (paragraph [0076], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the access point devices are installed in an indoor space as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The access point devices are installed in an indoor space can be modify/implemented by combining the access point devices are installed in an indoor space with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation   for the combination would be to use the access point installed in an indoor space being with faster access. 
Norda teaches all the subject matter of the claimed invention with the exemption of the position of the at least one client wireless device on a floor map of the indoor space as recited in claim 18.
Friday from the same or analogous art teaches the position of the at least one client wireless device on a floor map of the indoor space (paragraph [0076], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the position of the at least one client wireless device on a floor map of the indoor space as taught by Friday into the digital camera with GNSS picture localization determination of Norda.   
The position of the at least one client wireless device on a floor map of the indoor space can be modify/implemented by combining the position of the at least one client wireless device on a floor map of the indoor space with the device. This process is implemented as a hardware solution or as firmware solutions of Friday into the digital camera with GNSS picture localization determination of Norda.  As disclosed in Friday, the motivation   for the combination would be to use the access point located in a floor map being more accessible for multiple users becoming more efficient and reliable for a better and faster communication.
Allowable Subject Matter
Claims 4 and 13 are allowed
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642